Citation Nr: 0004364	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for an eye condition, 
as secondary to exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the arms, hands, and feet, as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This appeal arises from a decision which 
granted service connection for PTSD and evaluated it as 30 
percent disabling, effective in October 1987, and from 
decisions in which service connection for skin disorders of 
the arms, hands, and feet, and for an eye condition, as 
secondary to exposure to Agent Orange was denied.  

The Board previously denied service connection for a skin 
disorder in May 1985, as both secondary to exposure to Agent 
Orange and as directly related to any injury or disease 
incurred on active service.  Therefore, the claim can not be 
considered again, unless the veteran submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  Although the RO 
listed the issue as entitlement to service connection for 
skin disorders of the arms, hands, and feet, as secondary to 
exposure to Agent Orange, the issue is actually whether new 
and material evidence has been submitted to reopen that 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The RO increased the evaluation for the service-connected 
PTSD to 50 percent in a subsequent rating decision, also 
effective in October 1987.  However, the veteran's appeal 
concerning this issue remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the veteran has twice, in December 1994 
and September 1996, stated that he has incurred hearing loss 
due to noise exposure during combat while on active service 
in Vietnam.  A claim for service connection for hearing loss 
is thus inferred.  In addition, the Board notes that a 
September 1993 VA audio examination indicates that the 
veteran reported a history of ringing in his ears after an 
in-service fall from a bunker and following multiple fire 
fights, and contains the examiner's diagnoses of severe 
bilateral high frequency neurosensory hearing loss and 
chronic labyrinthitis.  The examiner described the chronic 
labyrinthitis as secondary to traumatic labyrinth injury in 
his fall from the bunker during active service.  

Claims for service connection for labyrinthitis, dizzy 
spells, and tinnitus-in addition to hearing loss-are thus 
inferred.  These issues are referred to the RO for 
appropriate action.  

In November 1999, the Board notified the veteran and his 
representative that, on the issues of entitlement to service 
connection for a skin condition on the arms, feet and hands 
and an eye condition as a result of exposure to herbicides, 
it intended to consider the issues of the adequacy of the 
allegations of error of fact or law in his substantive appeal 
as well as the issue of timeliness of the substantive appeal.  
In January 2000, the veteran responded that he had no further 
argument to present and did not wish a hearing on the 
question.  


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
concerning the issue of an increased evaluation for the 
service-connected PTSD has been obtained by the originating 
agency.

2.  Prior to September 26, 1992, the service-connected PTSD 
did not result in more than considerable industrial 
impairment.  

3.  As of September 26, 1992, the service-connected PTSD has 
resulted in total occupational and social impairment such 
that the veteran is demonstrably unable to obtain or retain 
employment.  

4.  The statement of the case on the issues of entitlement to 
service connection for a skin condition on the arms, feet and 
hands and an eye condition as a result of exposure to 
herbicides was sent to the veteran on January 20, 1999, and 
on April 2, 1999, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals, dated March 31, 1999.  

5.  The VA Form 9, Appeal to the Board of Veterans' Appeals, 
received on April 2, 1999, had an attachment which discussed PTSD 
and it did not address errors of fact or law on the issues of 
entitlement to service connection for a skin condition on the 
arms, feet and hands and an eye condition as a result of exposure 
to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD were no met prior to September 26, 1992.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.31, 
4.130, Diagnostic Code 9411 (1996-1999).

2.  As of September 26, 1992, the criteria for a 100 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic 
Code 9411 (1996-1999).

3.  The veteran did not submit a timely appeal on his eye and 
skin claims.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.303, 20.305, 20.1103 (1999).  

4.  The veteran did not submit an adequate appeal on his eye 
and skin claims.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Evaluation for PTSD

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The Board remanded this issue for further development in 
November 1998 including the procurement of private and VA 
mental hygiene treatment records and copies of the documents 
the Social Security Administration (SSA) used as the basis 
for its November 1994 decision finding that the veteran is 
disabled.  A review of the claims files reveals that the 
record now contains records of treatment accorded the veteran 
at Weems Community Mental Health Center, dated from October 
1992 through December 1998; at VA Medical Center (MC) 
Jackson, Mississippi dated from August 1983 through October 
1998; and copies of the medical evidence SSA used in reaching 
its November 1994 decision.  The Board thus finds that the RO 
has complied with the terms of the November 1998 Remand.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  

A rating decision dated in December 1996 granted service 
connection for PTSD, pursuant to a December 1996 Board 
decision, and evaluated the disability as 30 percent 
disabling, effect in October 1987.  The veteran appealed this 
rating and, in November 1998, the Board again remanded this 
issue for further development including, as noted above, the 
procurement of pertinent treatment records.  Subsequent to 
receiving these records, the RO granted an increase to 50 
percent, effective, again, in October 1987.  This rating has 
been confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996.  
Formerly, the Schedule provided, under the General Rating 
Formula for Psychoneurotic disorders, for the assignment of a 
100 percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9205 (1991-1999).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

The RO applied these new criteria in the March 1999 rating 
decision and supplemental statement of the case in which it 
increased the evaluation awarded the veteran's service-
connected PTSD from 30 to 50 percent.  In light of this 
change in regulations, the veteran's current claim requires 
more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Private and VA outpatient mental hygiene records are of 
record dating from 1989, when it appears the veteran first 
presented for treatment as a referral from the neurology 
department where he was being treated for memory lapses, to 
December 1998.  These records evidence continuing treatment 
with prescribed medication for complaints such as inability 
to sleep, recurring nightmares and night terror, persistent 
flashbacks, auditory and visual hallucinations, intrusive 
thoughts, angry outbursts, anxiety, depression, loss of 
memory and concentration, alcohol and drug abuse, and 
difficulty in being with other people.  In addition, periodic 
evaluations by the physicians overseeing his private care, 
Grace Kelly, M.D. and Walter R. Holladay, M.D.; VA 
examinations dated in March 1988, November 1988, August 1991, 
September 1993, October 1997, and February 1999; and private 
evaluations dated in September 1992, October 1992, and 
November 1994 are also of record.  The November 1988 and 
September 1993 VA examination reports are comprised, in part, 
of specific psychiatric observation and evaluation reports.

The March 1988 VA examination report shows the veteran 
presented as appropriately dressed with good posture, greatly 
restricted affect and anxious mood, occasional fidgeting but 
no other unusual motor activity, and good eye contact.  He 
reported he was last employed in 1988 as a pulpwood loader, 
where he got along well with his co-workers.  He left after 
six months secondary to back, hands, and feet pain, and to 
what he described as "falling out" spells.  He stated he 
lived at home with his wife of 14 years and their two 
children.  He said he had friends who visited and that he 
fished, but no longer hunted because he was afraid of hurting 
someone.  He sometimes went to church, but he could not drive 
secondary to seizures.  On occasion, he reported, he would 
feel so irritable and nervous that he would leave home and 
sleep in the woods or go to his mother's house for a few 
days.  After this, he was fine, and would return home.  The 
report reveals additional subjective complaints of 
nightmares, auditory hallucinations, suicidal ideation, and 
memory loss.  The examiner observed the veteran to be 
oriented to person, place, situation, and time, and to 
exhibit no flight of ideas, looseness of associations, speech 
impairment, current hallucinations, homicidal or suicidal 
ideation, or delusions.  Remote memory was intact, with only 
mild impairment of immediate recall and recent memory.  The 
examiner found his judgment to be grossly adequate; 
abstracting ability and insight, limited; and intelligence, 
average or below average.  PTSD was not diagnosed at this 
time.  The examiner recommended inpatient psychiatric 
observation and evaluation, and further opined that the 
veteran left work because of a bona fide seizure disorder. 

Further hospitalization for observation and evaluation, 
conducted in September-October 1988 in conjunction with the 
November 1988 VA examination report likewise resulted in no 
psychiatric diagnoses.

The first report, a discharge summary signed by a board of 
four physicians, dated in October 1988, shows that the 
veteran initially presented as calm, cooperative, and quiet, 
with blunted affect and euthymic mood.  He exhibited good eye 
contact and spoke in an underproductive monotone which was 
coherent and goal-oriented but, nonetheless, without emotion.  
He was oriented to person, place, time, and situation; had 
good recent memory, fair to poor remote memory and good 
recall; and manifested fair judgment, poor insight, and below 
average intelligence.  The board found ideas of reference and 
delusional behavior but no looseness of association, flight 
of ideas, or homicidal or suicidal ideation.  The veteran 
reported he was employed part-time.  The report reveals 
subjective complaints of violent nightmares, audio and visual 
hallucinations, paranoia, poor sleep, and disinterest in 
activities other than fishing and occasional sports.  
Subsequent treatment and evaluation evidenced the following 
changes:  appropriate affect, no ideas of reference, 
normoproductive speech, fair insight, fair memory, and low-
average intelligence.   Sleep disturbances were reported or 
observed during only one night.  Nightmares, flashbacks, 
intrusive thoughts, and exaggerated startle response were not 
observed or reported; however, the veteran stated he 
continued to hear voices.  Psychological testing proved to be 
invalid, but indicated that the veteran had had experiences 
he failed to reveal during with psychiatric staff.  The 
report reveals no psychiatric diagnoses and shows the veteran 
was found to be competent and employable.

The second report is signed by two physicians, undated, and 
shows the veteran then presented as well-spoken and calm, 
exhibiting normal mood and affect, and of average 
intelligence.  He reported that he lived with his wife and 
their daughter, that their marriage is intact, and that they 
had lived in their home for 14 years.  He stated he was 
currently employed, full-time, as a loader operator in a wood 
yard.  He gave a history of four jobs since his discharge and 
an accumulative employment time period of five years.  The 
report enumerates subjective complaints of infrequent 
nightmares, sleep disturbance, intrusive thoughts, 
hypervigilance, memory impairment and exaggerated startle 
response.  He stated he tried to avoid anything that reminded 
him of Vietnam.  The physicians found no evidence of 
looseness of associations, flight of ideas, ideas of 
reference, hallucinations, or delusions, and indicated that 
improvement in the veteran's symptomatology could be 
attributed to decreasing alcohol consumption, learning coping 
strategies for dealing with the intrusive thoughts and anger, 
and maintaining interest in activities and close ties with 
friends and family.  Memory, concentration, and judgment were 
intact, and intelligence, average.  The examiner recorded a 
Global Assessment of Functioning (GAF) score of 80 but made 
no psychiatric diagnoses.

In August 1991, the veteran presented as well-groomed and 
appropriately dressed, exhibiting stiff posture, blunted 
affect, euthymic mood, continuous eye contact, and little 
spontaneous motor activity.  He reported that he continued to 
live with his wife and two children, that he was unemployed, 
and that he had been since 1988.  The report shows subjective 
complaints of visual and auditory hallucinations, homicidal 
and suicidal ideations, inconsistent sleep, and night terror.  
The examiner observed no delusions or hallucinations, 
looseness of associations, or flight of ideas.  The veteran 
responded to questions but otherwise did not speak 
spontaneously.  He was precisely oriented to person, place, 
situation, and time and exhibited sufficient judgment and 
poor insight.  The examiner further noted adequate recent 
memory, fair immediate recall, and poor abstracting ability-
albeit with the caveats that the veteran appeared to exert 
little effort in these tests, and that poor auditory acuity 
interfered with the examination.  The report reflects a 
diagnosis of anxiety disorder, not otherwise specified, and 
dysthymia.  This diagnosis was later clarified to indicate no 
findings of organic brain syndrome.

On September 26, 1992, the veteran underwent private 
evaluation for his psychiatric disorder.  At this time he 
presented as plainly but neatly dressed, with mildly 
flattened affect, and guardedly annoyed, mildly dysphoric 
mood.  He was accompanied by his wife and children and 
occasionally relied on his wife to compensate for his 
inability to hear the interviewer.  He reported working when 
he could and as long as he could for a logging company that 
permitted irregular employment.  The examiner observed, 
however, that he is essentially unemployed.  The veteran 
further reported that he continues to isolate himself, going 
off into the woods for periods of time. The report shows 
subjective complaints of flashbacks, extreme irritability, 
depression, sleep disturbance, dysphoria, malaise, 
fluctuating memory and concentration, exaggerated startle 
response, nightmares, abrupt and sometimes violent 
awakenings, persistent flashbacks, avoidance, withdrawal, 
avoidance of known memory triggers, and psychic numbing.  The 
examiner observed the veteran to respond adequately, 
directly, and concretely to questions with lucid, goal-
directed speech without looseness of associations.  Thought 
content was clear without psychotic symptoms.  The veteran 
was oriented to person, place, and time, and exhibited fair 
judgment but poor memory, fund of knowledge, and self 
insight.  The examiner diagnosed PTSD and alcohol abuse, rule 
out schizoaffective disorder and conversion disorder, and 
assigned a GAF score of 35.  The examiner further opined that 
the veteran is incapacitated and unable to work by reason of 
his PTSD and other physical ailments, which include Grave's 
disease and a possible seizure disorder.

The October 1992 private evaluation report shows the veteran 
presented as appropriately dressed and groomed; unanxious and 
unapprehensive but depressed; and with normal posture and 
gait, but with considerable difficulty in hearing.  He 
reported he last worked two months prior as a logger, but 
missed a lot of work because of joint pain and illness.  He 
stated he had held many short-term jobs, and that his longest 
employment was eight months.  His wife, who accompanied him 
and served as an informant, concurred, adding that he worked 
as a welder for a long time when they were first married.  He 
stated he drove very little and, while he got along with his 
family, he reported he does not have much to do with others.  
The report notes subjective complaints of depression, 
suicidal ideation, and auditory and visual hallucinations.  
The examiner observed him to be correctly oriented and to 
speak relevantly and coherently.  Remote, recent, and 
immediate memory seemed good; judgment, fair; intelligence, 
normal; and abstract thinking, concrete.  The examiner noted 
he could do simple and complex calculations including serial 
sevens and that he showed insight into his disability.  The 
examiner diagnosed organic mood disorder, depressed type and 
alcohol abuse, opining that the veteran could not perform 
routine repetitive tasks, interact with co-workers, receive 
supervision or maintain concentration and attention, or 
handle funds consistently.

The November 1994 report of examination for SSA reveals 
findings of disability with a  primary diagnosis of anxiety 
reaction, a secondary diagnosis of organic mood disorder, and 
other diagnoses including alcohol abuse, schizophrenia, 
conversion disorder, Grave's disease, hearing loss, weakness 
and partial paralysis, hypertension, lesions on the feet, 
joint pain, and Agent Orange exposure.  On the basis of these 
findings, the SSA found the veteran totally disabled 
effective in September 1992.

In August-October 1993, the veteran again underwent 
observation and evaluation for PTSD in conjunction with a 
September 1993 VA examination.  The first report is a 
discharge summary dated from August-October 1993, and is 
signed by only one physician.  The second report is dated in 
August 1993 and comprises, almost entirely, the results of 
standard psychological tests.  It is signed by two 
physicians.  In aggregate, these reports show the veteran 
presented as appropriately dressed, with blunted affect and 
depressed mood, but was cooperative and polite throughout his 
stay.  He exhibited considerable difficulty hearing the 
interviewer, paranoia, depression, and ideas of reference.  
Once hearing aids were provided, though, the veteran could 
communicate better and his affect was found to improve.  The 
reports reveal subjective complaints of recurrent nightmares, 
insomnia, intrusive thoughts, auditory and visual 
hallucinations, flashbacks and dissociative episodes, 
hypervigilance, exaggerated startle response, impaired 
memory, decreased concentration, and unusual irritability.  
He also reported difficulties with marital and family 
relationships, efforts to isolate himself in order to 
maintain control over his anger, and efforts to avoid seeing 
anything that might remind him of Vietnam.  The examiners 
observed problems with concentration and memory, but found no 
evidence of psychotic thinking or behavior.  Results of 
psychiatric tests conducted were found to be invalid but, 
nonetheless, revealed a severe level of depression and high 
levels of acute and chronic tension and anxiety, as well as 
positive presence of suicidal ideation; ideas of reference; 
peculiar experiences; and auditory, olfactory, and visual 
hallucinations.  While in hospital, he was observed to have 
several nightmares relating to Vietnam.  He kept to himself, 
was quiet, and avoided contact with other patients.  The 
examiners diagnosed PTSD and dysthymia, and assigned a GAF 
score of 60.  Ability to obtain employment was found limited 
due to severe hearing loss.  

The October 1997 VA examination report shows the veteran 
presented as appropriately dressed and adequately groomed, 
with anxious mood and affect, but without unusual motor 
activity.  He reported his last employment was in 1992, 
cutting logs for three months.  He stated he left because he 
was too careless.  He reported living with his wife of 23 
years and his son, and that children upset him because they 
made him think of war.  He also reported problems with the 
smell of diesel, and stated he avoids movies about combat.  
The veteran's wife accompanied him to the examination.  The 
report shows subjective complaints of recurrent nightmares, 
insomnia, intrusive thoughts, flashbacks, daily auditory and 
visual hallucinations, exaggerated startle response, suicidal 
and homicidal ideation, nervousness, fearfulness, and fear 
that he would hurt others and resultant avoidance of people.  
The examiner observed the veteran spoke fluently without 
flight of ideas, looseness of associations, or evidence of 
delusions; and was precisely oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
were found to be good; judgment and abstracting ability, 
adequate; insight, fair; and intelligence, average.  The 
examiner diagnosed a history consistent with PTSD and 
assigned a GAF score of 50.

The February 1999 examination report is prepared by the same 
examiner, Robert B. Lundy, M.D., who conducted the October 
1997 and August 1991 examinations, and reveals complaints and 
observations very similar to those observed in October 1997.  
Again, the veteran presented appropriately dressed and 
adequately groomed, with anxious mood and affect but without 
unusual motor activities.  He reported the same employment 
history, living arrangements, and difficulties with being 
around children, with the smell of diesel fuel, and with war 
movies.  He reported continuing to avoid being around other 
people.  His subjective complaints were essentially the same.  
The veteran's wife added that the veteran was angry all the 
time and did not sleep.  She could not let him drive and he 
threatened the family and rambled in the basement.  
Sometimes, she reported, she or the children would find him 
in the woods, sleeping.  Dr. Lundy observed the veteran to 
speak haltingly, but without flight of ideas, looseness of 
association, or identifiable delusions.  He was precisely 
oriented to person, place, expression, and time.  He 
exhibited adequate remote and recent memory, and immediate 
recall; adequate judgment; and adequate extracting ability.  
Insight was fair; and intelligence, average.  Dr. Lundy 
diagnosed PTSD and assigned a GAF score of 50.  In this 
instance the physician noted that he had reviewed the 
veteran's claims file. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF of 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching its 
determinations, the Board has considered whether staged 
ratings should be assigned.  

Prior to the private psychological evaluation of September 
26, 1992, the examiners indicated that the veteran was 
employable and had minimal impairment.  That is, prior to 
that date, the preponderance of the evidence demonstrated 
that the PTSD did not approximate the severe impairment 
required under the old criteria for a rating in excess of 50 
percent.  38 U.S.C.A. § 5107(b)(West 1991).  Review of the 
medical reports (as detailed above) disclosed that they did 
not reflect symptomatology which would be required for a 
rating in excess of 50 percent under the new criteria.  
Consequently, a rating in excess of 50 percent is not 
warranted, under either old or new criteria, before September 
26, 1992.  

The September 26, 1992 evaluation indicated that the veteran 
could not work.  There have been varying examination results 
since that time, some indicating the veteran to be 
employable.  However, when viewed longitudinally, and giving 
the veteran the benefit of the doubt, the September 26, 1992 
examination presents the first clear evidence that the 
veteran's psychiatric status had deteriorated to the point 
that he could not work.  Consequently, the Board finds a 
clear change from one stage to another on that date, with a 
100 percent rating warranted thereafter.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

Under the old rating criteria, a 100 percent rating is 
warranted  when the veteran is demonstrably unable to obtain 
or retain employment.  Under the new criteria, a 100 percent 
rating is warranted if there is total occupational and social 
impairment.  While the mental status findings have been 
limited, the entire disability picture describes someone who 
would not be able to function in any type of regular 
employment.  The GAF scores reflect a medical opinion to that 
effect.  Thus, giving the veteran the benefit of the doubt, 
the Board finds that, as of September 26, 1992, his PTSD 
approximates a 100 percent rating under both old and new 
rating schedule criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7 (1999).  

With the application of a 100 percent rating, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.


2.  Entitlement to service connection for an eye condition, 
as secondary to exposure to Agent Orange.

&

3.  Whether or not new and material evidence has been 
submitted sufficient to reopen the previously denied claim 
for entitlement to service connection for a skin disorder of 
the arms, hands, and feet, as secondary to exposure to Agent 
Orange.

A February 1996 rating decision denied service connection for 
a skin condition on the arms feet and hands and an eye 
condition as a result of exposure to herbicides.  The veteran 
was notified of this decision by letter later that month.  In 
March 1996, a Member of Congress notified the RO that the 
veteran disagreed with the February 1996 decision.  Following 
other action on the file, these issues were addressed in a 
statement of the case sent to the veteran on January 20, 
1999.  He had 60 days in which to file an appeal or ask for 
an extension to file the appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302 (1999).  The cover letter for 
the statement of the case notified him of this requirement.  
The last of the 60 days would have been Sunday, March 21, 
1999.  If a time limit ends on a Sunday, the period is 
extended to the next day.  38 C.F.R. § 20.305(b) (1999).  
Moreover, 5 days are allowed for mailing (the post mark is 
not of record), so, not counting Saturdays and Sundays, the 
appeal must have been received by the RO by the following 
Monday, March 29, 1999.  38 C.F.R. § 20.305(a) (1999).  The 
VA Form 9, Appeal to the Board of Veterans' Appeals, is dated 
March 31, 1999 and it was received on April 2, 1999.  The 
appeal was clearly not timely.  The veteran and his 
representative were notified of this matter and the veteran 
responded that he had nothing further.  Since the veteran has 
not filed a timely appeal on these issues, the decision of 
the RO is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  VA, including the Board, does 
not have jurisdiction to consider these issues, unless the 
veteran submits new and material evidence to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991).  As the Board does 
not have jurisdiction, the appeal must be dismissed.  

Moreover, the appeal must set forth specific allegations as 
to errors of fact or law.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (1999).  On April 2, 1999, the RO 
received a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  A box was marked indicating that the veteran wanted 
to appeal all of the issues listed in the statement of the 
case.  The box to indicate why the veteran thought VA decided 
his case incorrectly was blank.  An attached letter dealt 
solely with PTSD.  There was noting on the form or the 
attached letter which addressed the claims for service 
connection for a skin condition on the arms feet and hands 
and an eye condition as a result of exposure to herbicides.  
The Board notified the veteran and his representative that 
the adequacy of the allegations of error of fact or law in 
his substantive appeal was in question and the veteran 
responded that he had nothing further.  The Board may dismiss 
any appeal which fails to make specific allegations of error 
of fact or law related to specific items in the statement of 
the case and clearly identifying the benefit sought on 
appeal.  See 38 U.S.C.A. § 7105(d) (West 1991).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

The applicable regulation provides that: 

If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed 
several issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or must 
specifically identify the issues appealed.  
The Substantive Appeal should set out specific 
arguments relating to errors of fact or law 
made by the agency of original jurisdiction in 
reaching the determination, or determinations, 
being appealed.  To the extent feasible, the 
argument should be related to specific items 
in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The 
Board will construe such arguments in a 
liberal manner for purposes of determining 
whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1999).

The Board construes argument in a liberal manner.  Attached 
to the appeal was an entire page addressing PTSD.  The Board 
finds nothing about eye or skin disorders.  While the Board 
can construe argument in a liberal manner, it would be pure 
conjecture to attempt to construe nothing.  The veteran and 
his representative have been notified of the problem, but 
have not enlightened the Board as to any basis for an appeal 
on the eye or skin issues.  The absence of information 
compels the Board to find that the appeal failed to allege 
specific error of fact or law in the eye and skin 
determinations.  Because the substantive appeal is 
inadequate, it must be denied on this basis as well as on the 
basis of untimeliness.  


ORDER

A rating in excess of 50 percent for PTSD, prior to September 
26, 1992, is denied.  

A 100 percent rating for PTSD is granted, effective September 
26, 1992, and subject to the laws and regulations governing 
the payment of monetary awards.  

The appeal for entitlement to service connection for an eye 
condition, as secondary to exposure to Agent Orange, is 
dismissed.

The appeal as to whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disorder of the arms, hands, and feet, as secondary to 
exposure to Agent Orange, is dismissed.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





